Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to “A prepreg”.
Group II, claims 7-10, drawn to “A laminate comprising the prepreg”.
Group III, claims 11, drawn to “A printed circuit board comprising the laminate”.
Group IV, claim 12, drawn to “A semiconductor package with a semiconductor device mounted on the printed circuit board”.
Group V, claim 13, drawn to “A method for producing a prepreg”.
Group VI, claims 14-15, drawn to “A method for producing a laminate”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – VI lack unity of invention because even though the inventions of these groups require the technical feature of: “a prepreg comprising glass fibers and a thermosetting resin composition, which contains a layer of plural glass fiber filaments aligned to run nearly parallel to each other in one direction”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kishi (JPH0741575A).  The prior art of Kishi teaches a prepreg (Fig. 1) that can comprise glass fibers [0021] and a thermosetting resin composition [0019], which contains a layer of plural glass fiber filaments that can be aligned to run nearly parallel to each other in one direction [0022].

During a telephone conversation with Alan Schiavelli on Dec 13, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kishi (JPH0741575A).
With respect to claim 1, the prior art of Kishi teaches a prepreg (Parallel line section of the Fig. 1 laminate) that can comprise glass fibers [0021] and a thermosetting resin composition [0019], which contains a layer of plural glass fiber filaments that can be aligned to run nearly parallel to each other in one direction [0022].

With respect to claim 2, Kishi teaches a prepreg which does not contain a glass fiber bundle of 50 or more glass fiber filaments bundled, or which contains such glass fiber bundles, but in which the content thereof is 10% by volume or less relative to the total amount of the glass fibers in the prepreg.  
Kishi teaches the fibers can be arranged in a single direction [0023], and illustrates parallel individual fibers (throughout each prepreg layer of Fig. 1).
With respect to claim 5, Kishi teaches the thermosetting resin composition typically does not contain an inorganic filler, teaching only that it is “possible to mix a small amount of inorganic fine particles such as finely powdered silica or an elastomer with the epoxy resin” [0031].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JPH0741575A), in view of Zheng (CN105538745A), as set forth above in the rejection of claim 1.
With respect to claims 3 & 4, Kishi teaches prepreg layers comprising unidirectional glass fibers forming a laminate stack.
Kishi is silent on the content of the glass fibers being 50 to 75% by volume, and even 60 to 75% by volume, relative to the entire prepreg.  Kishi does not discuss component volume percentages at all.
However, the prior art of Zheng teaches the content of the glass fibers is 40-70 % by volume relative to an entire prepreg tape [Claim 6].  
A case of prima facie obviousness exists that Zheng teaches the glass fiber volume percentages of claims 3 & 4, as the Zheng glass fiber volume percentage of 40-70 % by volume overlaps the claimed ranges of 50 - 75% and 60 - 75%, and would be expected to have substantially the same properties.  See MPEP 2144.05(I).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of the prepreg tape 40-70 % by volume of glass fiber, taught by Zheng, to improve the similar glass fiber and resin prepreg layers taught by Kishi of unknown volume percentages.  This would define values for the prepreg component volume percentages, which could be critical parameters for prepregs manufactured for use within a semiconductor.  See MPEP 2143(I)(C).
With respect to claim 6, the prior art of Kishi teaches prepreg layers comprising unidirectional glass fibers, where average prepreg layer thickness was measured at 190 µm.
Kishi is silent on a prepreg layer thickness of 100 µm or less.
However, the prior art of Zheng teaches a prepreg tape comprising unidirectional glass fibers and a resin, having a layer thickness of 100 µm to 500 µm [Claim 6].
  A case of prima facie obviousness exists that Zheng teaches the claim 6 prepreg thickness of 100 µm or less, as the Zheng thickness range lies shares an endpoint with the claimed range, and would be expected to have substantially the same properties.  See MPEP 2144.05(I).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of the resin and glass fiber prepreg tape layer thickness of 100 µm, taught by Zheng, to improve the similar glass fiber and resin prepreg layers taught by Kishi.  This could reduce the overall thickness of the laminate stack in the laminate of Kishi, in view of Zheng, which may be advantageous for use in a semiconductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Inadome (US20210130538A1), [0069-0071].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742